Citation Nr: 1530458	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  15-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss disability prior to September 12, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record reveals that in a December 2014 rating decision, the RO increased the Veteran's disability rating for his bilateral hearing loss disability to 10 percent effective September 12, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In any event, as will be discussed below, the Veteran has withdrawn this appeal.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On May 26, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


